Citation Nr: 1444126	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 2006 decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea.

2.  Evidence added to the record since the March 2006 RO decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for sleep apnea and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The March 2006 rating decision, in which the RO denied service connection for sleep apnea, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  The criteria for reopening a claim of entitlement to service connection for sleep apnea have all been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant document, the Board makes no decision unfavorable to the Veteran.  As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c).  After notice of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO.  38 U.S.C.A. § 7105(a).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b) (1).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. 20.1103 (2013).

However, if new and material evidence is added to the record, VA will reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  New evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  The submission of new and material evidence within the appeal period of an unappealed RO decision can prevent the decision from becoming final until the evidence is addressed.  38 C.F.R. § 3.156(b) (2013); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).   

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).
  
VA first received the Veteran's claim of entitlement to service connection for sleep apnea in October 2005.  In a letter dated March 31, 2006, the RO mailed to the Veteran and to his representative notice of the decision denying his claim of entitlement to service connection for sleep apnea, and enclosed VA Form 4107, notice of his procedural and appellate rights.  The Veteran did not appeal the denial within one year.  No evidence was added to the record in that appeal period that would have prevented the decision from becoming final.  Thus, the March 2006 rating decision is final.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461 (2009).

The Veteran filed his claim to reopen the previously denied claim of sleep apnea in November 2010.

The Veteran's claim of entitlement to service connection for sleep apnea was previously denied because there was no indication, at that time, that the disability had onset in or was caused or aggravated by service.  However, in August 2012, a VA physician conducted a Compensation and Pension Examination with the Veteran and concluded that the Veteran's sleep apnea was at least as likely as not aggravated beyond its natural progression by the Veteran's service-connected shoulder disabilities.  The Veteran had reported that due to his shoulder surgery he was unable to sleep on his side, worsening his sleep apnea.  The examiner opined that sleep position can have an effect on symptoms of sleep apnea.  Additionally, in a June 2011 letter, Dr. B.T.P., one of the Veteran's private physicians, suggested that "due to the Veteran's shoulder problem, he [could not] sleep on his side.  This has worsened his sleep apnea."  This evidence relates to the unestablished nexus and in-service injury elements of service connection.  As this relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for sleep apnea, that was not present before the RO at the time of the March 2006 rating decision, and is not cumulative or redundant of evidence then of record, it is new and material evidence.  The claim must therefore be reopened.   


ORDER

The Veteran's claim of entitlement to service connection for sleep apnea is reopened, and to that extent only, the appeal is granted.  


REMAND

A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  

In his November 2010 claim of entitlement to service connection for sleep apnea, the Veteran argues that his sleep apnea should be service connected as secondary to his shoulder disability.

Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995). Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991).

In a June 2011 letter, Dr. B.T.P., one of the Veteran's private physicians, suggested that "due to the Veteran's shoulder problems, he [could not] sleep on his side.  This has worsened his sleep apnea."  In an August 2012 Compensation and Pension Examination report, a VA examiner concluded that the Veteran's sleep apnea was at least as likely as not aggravated beyond its natural progression by his service-connected shoulder disability. However, the examiner stated that he could not provide a baseline level of severity of the sleep apnea because there was "no note of sleep apnea while in Military."  This explanation is inadequate as a rationale for why the examiner could not provide a baseline of severity. Thus, the Board must remand the claim for an adequate opinion on whether a baseline can be established.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder records of any VA treatment that the Veteran may have received for his sleep apnea since he filed his claim in November 2010.  

2.  Ensure that the Veteran is scheduled for an appropriate VA examination conducted by an examiner who has not previously examined him.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  Any testing deemed necessary should be accomplished.  The examiner must provide a complete rationale for each opinion rendered.  The examiner is asked to accomplish the following.

(a)  Review the claims file and interview the Veteran as to the history of his sleep apnea symptoms and summarize this history in the examination report. 

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral shoulder disability has permanently worsened his sleep apnea beyond its natural progression. 

If the examiner determines that the Veteran's service connected bilateral shoulder disability worsened the Veteran's sleep apnea beyond its natural progression, the examiner must provide an opinion as to the baseline level of his sleep apnea but for the worsening by the service-connected bilateral shoulder disability.  

The baseline level of severity of the sleep apnea must be established by medical evidence created before the onset of aggravation by the service-connected shoulder disability or by the earliest medical evidence created at any time between the onset of the aggravation of the sleep apnea and the receipt of medical evidence establishing the current level of severity of the sleep apnea. 

A complete and thorough rationale for each of the requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


